978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel L. PARRISH, Plaintiff-Appellant,v.Shelva P. JOURNIGAN;  James W. Narron, Defendants-Appellees.
No. 91-3007.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 3, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Daniel L. Parrish, Appellant Pro Se.
Walter Edgar Brock, Jr., Young, Moore, Henderson & Alvis, P.A., Raleigh, North Carolina; Gary S. Parsons, Dorothy Virginia Kibler, Lauren Ann Murphy, Bailey & Dixon, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Daniel L. Parrish appeals from the district court's order imposing sanctions pursuant to Fed.  R. Civ. P. 11.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parrish v. Journigan, No. CA-90-280-5-CIV-B (E.D.N.C. Nov. 29, 1990).  We deny Parrish's motion for production of death certificate as well as Journigan's motion for sanctions pursuant to Fed.  R. App.  P. 38.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED